DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webasto (DE 202007001909), see translation previously provided by examiner.
	Regarding claim 1, Webasto teaches (figs. 1-8) a roller blind arrangement (18) for a motor vehicle (shown in fig. 1) comprising:
a roller blind web (36), which can be wound up to form a roller blind fabric roll in a winding area (the area by the roller in fig. 3), and 
two guide rails (32, paragraph 0038 lines 562-564 teach that the drawings only show one side of a mirrored image design, thus there are two guide rails) which are disposed on either side of a longitudinal center plane of the roller blind web (36, they are on each side) and which comprise respective guide tracks (38) in which lateral guide strips (34) of the roller blind web (36) are guided, the two guide rails (32) being connected to each other via a transverse frame part (consisting of both 26s, both 22s, and the winding tube as described in paragraph 0037 of the translation provided by the examiner) in (see definition below from thefreedictionary.com) which the winding area for the roller blind web is formed (fig. 3),
wherein each of the guide rails (32) has an end (fig. 5 shows an end of the rail having an end) adjacent to the transverse frame part (fig. 5), and 
the transverse frame part has a strip infeed element (28 one on each side) for each guard rail, the strip infeed elements (28) forming infeed tracks (the area in the infeed element as shown in fig. 5) for the guide strips (34), each infeed track being defined by at least one inner retaining rib (see annotated fig. 5 below), which is disposed closer to the longitudinal center plane (found on the left side of fig. 5), and at least one outer retaining rib (annotated fig. 5), which is disposed further away from the longitudinal center plane, the retaining ribs serving to retain the guide strips (fig. 5), and the infeed tracks (the area in the infeed element as shown in fig. 5) ending in the guide tracks of the guide rails (fig. 8 shows how the area in the infeed element merges into the guide track of the guide rail);
further comprising a winding shaft (20) onto which the roller blind fabric roll is formed (as shown in fig. 4), and which is pivotably supported by the transverse frame part (as described in paragraph 0036).

    PNG
    media_image1.png
    715
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    97
    307
    media_image2.png
    Greyscale

Regarding claim 2, Webasto teaches (figs. 1-8) that each strip infeed element (28) is connected to a body (the side of 26 in fig.6 that is connected to the curved wall that connects it to the strip feed element) of the transverse frame part (consisting of both 26s, both 22s, and the winding tube as described in paragraph 0037 of the translation provided by the examiner) via a support wall (the curved wall as shown in fig. 6).
	Regarding claim 4, Webasto teaches (figs. 1-8) that the support walls have a sinuous cross-section (see the definition below, the walls are full of curves) in a longitudinal direction (length direction, shown in fig. 6) of the two guide rails (32).

    PNG
    media_image3.png
    71
    233
    media_image3.png
    Greyscale

Regarding claim 6, Webasto teaches (fig. 8) that each strip infeed element (28) has at least one locking element (see annotated fig. 8 below) which engages into a respective one of the guide rails (32).

    PNG
    media_image4.png
    692
    829
    media_image4.png
    Greyscale

Regarding claim 7, Webasto teaches (fig. 8) that each locking element is formed by a pin (annotated fig. 8), and a recess corresponding to the pin (annotated fig. 8) is formed on the associated guide rail (32), the strip infeed elements (28) and the guide rails (32) thus having a defined position relative to each other (when connected the pieces have defined positions).
Regarding claim 8, Webasto teaches (fig. 8) that each strip infeed element (28) comprises a locking element (see annotated fig. 8), and each of the two guide rails (32) has a mating locking element (the recess that the locking element extends into) for each locking element, the two guide rails and the strip infeed elements thus being each fixed to each other (fig. 8).
Regarding claim 9, Webasto teaches (fig. 8) that each locking element is formed by at least one of a catch lug and a catch recess (the locking elements on the strip infeed elements can be considered a catch lug and the locking elements on the guide rails can be considered a catch recess).
	Regarding claim 10, Webasto teaches (figs. 1-8) that a sealing element (49) is disposed between the end of each of the two guide rails and the transverse frame part (paragraph 0040 lines 611-612).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Webasto (DE 202007001909) in view of Nellen (US 8474510).
Regarding claim 3, although Webasto teaches (figs. 1-8) support walls (the curved wall as shown in fig. 6, one on each side), Webasto does not explicitly teach that the support walls are elastically deformable, so that tolerances between the transverse frame part and the two guide rails are compensated.
Nellen teaches (figs. 2A-2B) a shade assembly (9) with a component (12) that is elastically deformable (column 3 lines 12-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webasto with Nellen so that the support walls are elastically deformable. This alteration provides the predictable and expected result of the component being less brittle and susceptible to breaking. It is noted that after the modification the tolerances between the transverse frame part and the two guide rails are compensated.
Regarding claim 13, Webasto teaches (figs. 1-8) a roller blind arrangement (18) for a motor vehicle (shown in fig. 1) comprising:
a roller blind web (36), which can be wound up to form a roller blind fabric roll in a winding area (the area by the roller in fig. 3), and 
two guide rails (32, paragraph 0038 lines 562-564 teach that the drawings only show one side of a mirrored image design, thus there are two guide rails) which are disposed on either side of a longitudinal center plane of the roller blind web (36, they are on each side) and which comprise respective guide tracks (38) in which lateral guide strips (34) of the roller blind web (36) are guided, the two guide rails (32) being connected to each other via a transverse frame part (consisting of both 26s, both 22s, and the winding tube as described in paragraph 0037 of the translation provided by the examiner) in which the winding area for the roller blind web is formed (fig. 3),
wherein each of the guide rails (32) has an end (fig. 5 shows an end of the rail having an end) adjacent to the transverse frame part (fig. 5), and 
the transverse frame part has a strip infeed element (28 one on each side) for each guard rail, the strip infeed elements (28) forming infeed tracks (the area in the infeed element as shown in fig. 5) for the guide strips (34), each infeed track being defined by at least one inner retaining rib (see annotated fig. 5 below), which is disposed closer to the longitudinal center plane (found on the left side of fig. 5), and at least one outer retaining rib (annotated fig. 5), which is disposed further away from the longitudinal center plane, the retaining ribs serving to retain the guide strips (fig. 5), and the infeed tracks (the area in the infeed element as shown in fig. 5) ending in the guide tracks of the guide rails (fig. 8 shows how the area in the infeed element merges into the guide track of the guide rail);
wherein each strip infeed element (28) is connected to a body (the side of 26 in fig.6 that is connected to the curved wall that connects it to the strip feed element) of the transverse frame part (consisting of both 26s, both 22s, and the winding tube as described in paragraph 0037 of the translation provided by the examiner) via a support wall (the curved wall as shown in fig. 6).
Although Webasto teaches support walls (the curved wall as shown in fig. 6, one on each side), Webasto does not explicitly teach that the support walls are elastically deformable, so that tolerances between the transverse frame part and the two guide rails are compensated.
Nellen teaches (figs. 2A-2B) a shade assembly (9) with a component (12) that is elastically deformable (column 3 lines 12-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webasto with Nellen so that the support walls are elastically deformable. This alteration provides the predictable and expected result of the component being less brittle and susceptible to breaking. It is noted that after the modification the tolerances between the transverse frame part and the two guide rails are compensated.
Regarding claim 14, although modified Webasto is silent regarding the support walls having a maximum wall thickness of about 4 mm, it is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webasto by having the support walls have a maximum wall thickness of about 4 mm. This alteration provides enough material to provide strength to the assembly while cutting costs.
Regarding claim 15, although modified Webasto is silent regarding the material that makes up the transverse frame part, it is noted that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material being an injection-molded plastic part made of glass-fiber-reinforced plastic as claimed would have been obvious to use in Webasto to provide a durable and lightweight structural material for the frame part. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 16, although modified Webasto is silent regarding the material that makes up the two guide rails, it is noted that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material being extruded aluminum profiles as claimed would have been obvious to use in Webasto because this material is easy and cost effective to manufacture in bulk. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Claims 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Webasto (DE 202007001909).
Regarding claim 5, although Webasto is silent regarding the support walls having a maximum wall thickness of about 4 mm, it is noted that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webasto by having the support walls have a maximum wall thickness of about 4 mm. This alteration provides enough material to provide strength to the assembly while cutting costs.
Regarding claim 11, although Webasto is silent regarding the material that makes up the transverse frame part, it is noted that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material being an injection-molded plastic part made of glass-fiber-reinforced plastic as claimed would have been obvious to use in Webasto to provide a durable and lightweight structural material for the frame part. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 12, although Webasto is silent regarding the material that makes up the two guide rails, it is noted that the courts have held that a selection of known material based on its suitability for its intended use it was held to be obvious, therefore the selection of a known material being extruded aluminum profiles as claimed would have been obvious to use in Webasto because this material is easy and cost effective to manufacture in bulk. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
The applicant argues that “Applicant has amended claim 1 to recite the limitations of: " . . . further comprising a windinq shaft onto which the roller blind fabric roll is formed and which is pivotally supported by the transverse frame part." Support for this amendment may be found in at least Fig. 2 and paragraph [0038] of the published specification. No new matter has been added. 
The Webasto reference (owned by Applicant) shows in its drawings a roller blind arrangement having a roller blind web 36 with lateral guide strips. Each of the guide strips is guided in a guide track of a respective guide rail 32. Roller blind web 36 can be wound up to a winding shaft 20 being supported by a supporting block 26 on each of its ends. As can be seen from Fig. 5 support block 26 has an infeed aid 28 for the respective guide strip 34, wherein the infeed aid 28 ends in the guide track of the respective guide rail 32. Both ribs define an infeed track ending in guide track 38 of guide rail 32. However, the roller blind arrangement known from the Webasto reference does not have a transverse frame part in which the winding area for the roller blind web is formed and which supports the winding shaft as is currently claimed in claim 1 as amended. 
In light of the foregoing, Applicant therefore submits the Present Action has not shown a basis to reject claim 1, as currently amended, under 35 USC 102 since each and every element as set forth in the claim is not found is this single reference. Applicant further submits that none of the references cited in the present action, alone or in any combination, cure the deficiencies of the Webasto reference applied to reject the claim.”
The examiner notes that the Webasto reference does teach a transverse frame part (consisting of both 26s, both 22s, and the winding tube as described in paragraph 0037 of the translation provided by the examiner) in (within the area of, see definition above) which the winding area (the area by the fabric roll is the winding area) for the roller blind web (36) is formed and which supports the winding shaft (as described in paragraph 0036). All the limitations as claimed are found to be taught by the above rejection. 
The applicant argues that “First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings with the claimed specific properties. Second, there must be some reasonable expectation of success. Finally, the prior art reference must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must be both found in the prior art, and not based on Applicant's disclosure. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). See MPEP 2142. 
Applicant submits that for the aforementioned reasons, claim 1 as currently amended is neither anticipated nor made obviousness by Webasto nor Nellen, alone or in combination. Accordingly, Applicant submits that claim 1, as currently amended, is in condition for allowance and respectfully requests such allowance, as well as claims which depend from claim 1.
In light of the foregoing, Applicant therefore submits claims 1-12 are in condition for allowance, and respectfully requests such allowance.”
The examiner notes that claim 1 has been rejected under 35 U.S.C. 102 by two references, Webasto and Umeki. The examiner further notes that any combination with Nellen has the motivation of providing the predictable and expected result of the component being less brittle and susceptible to breaking, and that it is within the level of ordinary skill in the art to make this modification.
The applicant argues that “New independent claim 13 recites the limitations of previously presented claim 1, plus the limitations of previously presented claims 2 and 3. New dependent claim 14 includes the limitation of claim 5. New dependent claim 15 includes the limitation of claim 11. New dependent claim 16 includes the limitation of claim 12. No new matter has been added. 
As stated above, new claim 13 has the limitation of previously presented claims 2 and 3. In its rejection of claim 3 under 35 USC 103, the Present Action cites Nellen as allegedly teaching in (Figs. 2A-2B) a shade assembly (9) with a component (12) that is elastically deformable (column 3 lines 12-21) and that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webasto with Nellen so that the support walls are elastically deformable. (See P.A., page 8, last two line through page 9, first two lines). Applicant traverses this allegation and submits that Nellen's component (12) would not be a motivation for the person skilled in the art to realize a support wall of a strip infeed element in an elastic manner. In fact, component (12) is part of a disclosed roller blind web and would not be suited to provide a suggestion to modify the strip infeed element known from the Webasto reference. In light of the foregoing, Applicant therefore submits the Present Action has not shown a basis to reject claim 3, incorporated into new claim 13, as a basis to reject the claim under 35 USC 103. 
In light of the foregoing, Applicant therefore submits that the Present Action has not shown a basis to reject claim 3, now incorporated into claim 13, as a basis to reject the claim under 35 USC 103. Accordingly, Applicant submits that new claim 13 is in condition for allowance, and respectfully requests such allowance. Similarly, claims 14-16 which depend from claim 13 should be allowed for at least these same reasons. 
Accordingly, Applicant submits the limitations of new claims 1-16 are not found in the cited art and allowance is respectfully requested.”
The examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Webasto with Nellen so that the support walls are elastically deformable. This alteration provides the predictable and expected result of the component being less brittle and susceptible to breaking. The examiner is merely using Nellen to teach a component found in a different roller blind arrangement that has the material properties required by the claim, and not to teach the strip infeed element that is taught by Webasto. It is well within the knowledge of one of ordinary skill in the art to make this modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Umeki (US20170087966) is considered by the examiner to read on claimed subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634